Citation Nr: 1436392	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-26 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a neck disorder.

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to a higher initial rating in excess of 10 percent for residuals of a left foot wound with plantar fasciitis.

4. Entitlement to a separate rating for a scar on the plantar side of the left foot. 

5. Entitlement to a higher initial rating in excess of 10 percent for a right middle finger disorder.

6. Entitlement to a higher initial rating in excess of 10 percent for residuals of a broken right wrist.

7. Entitlement to a higher initial rating in excess of 10 percent for residuals of a gunshot wound to the left finger/hand.

8. Entitlement to a higher (compensable) initial rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The issue of service connection for a left shoulder disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a back and neck disorder, and higher initial ratings for a right middle finger disorder, residuals of a broken right wrist, residuals of a gunshot wound to the left finger/hand, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire initial rating period, the Veteran's service-connected left foot disability has been manifested by symptomatology more nearly approximating moderately severe impairment of the foot, but not severe impairment of the foot. 

2. The Veteran's scar of the plantar side of the left foot is a residual of the Veteran's left foot wound and has been manifested by pain to palpation, but not underlying soft tissue damage or coverage in excess of 12 square inches in area.


CONCLUSIONS OF LAW

1. For the initial rating period under appeal, the criteria for an increased rating in excess of 20 percent, but not greater, for residuals of a left foot wound with plantar fasciitis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2013).

2. The criteria for a separate rating of 10 percent for a scar on the plantar side of the left foot have been met. 38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the Veteran by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The claim for a higher initial rating for residuals of a left foot wound arises from the Veteran's disagreement with an initial rating following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's VA treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and the VA medical examination report is factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Finally, the Veteran testified at a Board hearing. The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2013). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2013).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in these cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the questions of higher initial ratings. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Residuals of a Left Foot Wound

The Veteran's residuals of a left foot wound with plantar fasciitis are currently assigned a 10 percent disability rating under Diagnostic Code 5284, which rates other injuries to the foot. Under Diagnostic Code 5284, a 10 percent disability rating is assigned for moderate disability symptomatology, a 20 percent disability rating is assigned for moderately severe disability symptomatology, and a 30 percent disability rating is assigned for severe disability symptomatology. Where there is actual loss of use of the foot, a 40 percent disability rating is assigned. 
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2013). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2013). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In a March 2011 VA medical examination report, the Veteran reported experiencing severe pain in the left midfoot with strenuous activities such as climbing steps or pushing forcefully down on the clutch in an automobile. The Veteran indicated that he experienced swelling of the midfoot with prolonged weightbearing. The Veteran stated that he would attempt to lessen the pain by rolling up an extra pair of socks and then wrapping them in place to pad his left foot arch for cushioning during strenuous activities. The Veteran indicated that his left foot pain limited him to walking distances of only 200 feet and standing for 15 minutes. The Veteran indicated that he would have no foot pain at rest, but severe pain upon standing as the pain would be worse after immobilization. The Veteran reported dropping to the ground if he tried to step out of the cab of a tractor using his left foot first. 

At the May 2014 Travel Board hearing, the Veteran reported falling if he were to step on a small stone with the mid-arch of his foot. The Veteran also indicated that he could not walk or stand on concrete surfaces.

In a March 2011 VA medical examination report, the VA examiner noted finding no obvious deformity of the feet or toes, calluses, muscle atrophy, or edema in the left foot. The VA examiner stated that the Veteran's left foot arch appeared to be normal, but reported finding "exquisite tenderness to palpation under the midpoint of the plantar transverse arch." The VA examiner indicated that the Veteran did not experience pain with manipulation of the left forefoot, and had normal strength against resistance in the left toes and foot. The VA examiner reported that the Veteran was able to stand and walk on his heels, but could not stand to walk on his toes due to reported left foot pain. The VA examiner indicated that the Veteran's tandem walk was fair, that his gait appeared normal, and that there was no abnormality of wear on the soles of the Veteran's shoes. An X-ray revealed the presence of a spur on the plantar aspect of the calcaneus. The VA examiner also noted respective single scars on the dorsal and plantar sides of the Veteran's foot. 

The record indicates that the Veteran does not have any has any known physical deformity of the left foot, other than the noted scars and a calcaneal spur. Yet, the VA examiner specifically noted that the Veteran experienced exquisite pain of the foot under the midpoint of the plantar transverse arch. The VA examiner also indicated that the Veteran was not able to stand to walk on his toes due to pain. The Veteran has provided credible testimony indicating that his left foot pain has limited his ability to walk for extended distances or stand for more than limited periods. Therefore, for the entire initial rating period, the Board finds that the Veteran's left foot disability symptomatology has more nearly approximated moderately severe impairment of the left foot, the criteria for the next higher 20 percent rating under Diagnostic Code 5284. 38 C.F.R. § 4.71a.

The Veteran's left foot symptomatology does not more nearly approximate the severe impairment of the left foot required for a 30 percent rating under Diagnostic Code 5284. Id. The record indicates that there is no physical deformity of the foot, except for a spur on the plantar aspect of the calcaneus. The March 2011 VA examiner noted that ambulation during testing was normal, and his shoes did not show signs of abnormal wear, indicating that he favored either foot while walking. Although the Veteran reported experiencing difficulty walking over long distances or standing for extended periods, he did not report constant pain while standing or walking. The record for the initial rating period contains insufficient lay or medical evidence to indicate that the Veteran experienced left foot wound disability symptomatology more nearly approximated severe impairment of the left foot, even due to flare-ups, fatigability, incoordination, or pain on movement. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202. 

Therefore, for the entire initial rating period, the Board finds that the Veteran's left foot disability symptomatology did not more nearly approximate severe impairment of the left foot, the criteria for the next higher 30 percent rating under Diagnostic Code5284. 38 C.F.R. § 4.71a. As the preponderance of the evidence is against the granting of a rating in excess of 20 percent for a left foot wound for the entire initial rating period, the benefit of the doubt rule is not applicable to that aspect of the Veteran's appeal. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Separate Rating for Scar

Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for one or two unstable or painful scars; a 20 percent evaluation is assigned for three or four unstable or painful scars; and, a 30 percent evaluation is assigned for five or more unstable or painful scars. See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013). Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar. Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars. See Id., Note (2).

At the March 2011 VA medical examination report, the VA examiner noted two scars associated with the Veteran's service-connected left foot wound. The VA examiner reported finding a three-centimeter scar on the dorsal side of the foot that was superficial, nontender, and did not result in any identifiable symptomatology. On the plantar side of the foot, the VA examiner reported finding a barely perceptible trauma scar measuring one centimeter by two centimeters that was tender to palpation. The VA examiner indicated that this scar was linear, minimally keloidal, and hypopigmented. The VA examiner noted no evidence of edema, ulceration, depression, inflammation, or drainage from the scar.

The scar on the dorsal side of the Veteran's foot, being asymptomatic, does not create symptomatology not already contemplated by the 20 percent rating assigned in this decision for the Veteran's service-connected left foot disability. Therefore, the evidence weighs against the assignment of a separate rating for the scar on the dorsal side of the Veteran's left foot. 38 C.F.R. § 4.14.

In the March 2011 VA medical examination report, the VA examiner noted that the scar on the plantar side of the Veteran's left foot was painful to palpation, but not unstable, thereby meeting the criteria for a 10 percent rating under Diagnostic Code 7804. 38 C.F.R. § 4.118. As the symptomatology of the scar is not duplicative of that contemplated by the 20 percent rating now assigned for the Veteran's service-connected overall left foot disability, the Board finds that a separate rating of 10 percent is granted for the Veteran's scar. 

The preponderance of the evidence weighs against a grant for a separate rating in excess of 10 percent for the Veteran's scar on the plantar side of the foot. As the scar is both singular and stable, its symptomatology does not more nearly approximate that required for a next higher 20 percent rating under Diagnostic Code 7804. Id. As there is no evidence that the scar is deep, nonlinear, or exceeds an area of at least 144 square inches (929 square centimeters), a disability rating in excess of 10 percent is not warranted under any other potentially applicable Diagnostic Code. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802. As the preponderance of the evidence is against the granting of a separate rating in excess of 10 percent for a scar of the plantar side of the left foot, the benefit of the doubt rule is not applicable to that aspect of the Veteran's appeal. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability. 38 C.F.R. § 4.1. The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder. 38 C.F.R. § 3.321(b). However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's left foot and scar symptoms and disability levels. Marked interference with employment beyond that contemplated by the schedular criteria has not been shown. The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities. The evidence does not show that the Veteran's left foot and scar disabilities have resulted in interference with employment or activities of daily life which would warrant increased ratings for these disabilities.

 Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A higher initial rating of 20 percent, but no greater, for residuals of a left foot wound with plantar fasciitis is granted. 

A separate rating of 10 percent for a scar on the plantar side of the left foot is granted. 


REMAND

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's neck, right shoulder, right middle finger disorder, right wrist, left finger/hand, and bilateral hearing loss disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. Specifically seek to procure the private treatment records regarding treatment for right shoulder and neck disorders from the office of Dr. Edward H. DuMontier of Farmington, Missouri. 

2. Schedule the Veteran for VA examinations to determine the etiologies of the Veteran's claimed neck and shoulder disorders, and the current severities of the Veteran's service-connected right middle finger, right wrist, left finger/hand, and bilateral hearing loss disabilities. 

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

After a review of the claims file, an interview with the Veteran, and a physical examination, the VA examiner should provide the following opinions:

a. Is any diagnosed right shoulder disorder is related to service or any incident of service, to include the November 1967 motor vehicle accident noted in the service treatment records? 

b. Is any neck disorder is related to service or any incident of service, to include the November 1967 motor vehicle accident noted in the service treatment records?

An explanation MUST be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated. The VA examiner should in such case explain why it would be speculative to respond.

The examiner is asked to note any functional impairments caused by the Veteran's right middle finger, right wrist, left finger/hand, and bilateral hearing loss disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any. All findings should be described in detail and all necessary diagnostic testing performed.

a. The VA examiner should perform X-rays to determine the potential presence of arthritis in the Veteran's joints. 

b. Due to the Veteran's reports of pain in the right hand, wrist, and arm at the May 2014 Travel Board hearing, the VA examiner, after testing, should report the causes of the Veteran's pain, if any can be determined, to include neurological disorders of the right arm. If any cause for the pain can be determined, the VA examiner should opine as to whether the cause is  related to service, or caused or aggravated by a service-connected disability or disabilities.  

c. Regarding the Veteran's left finger/hand disability, the VA examiner is asked to report whether the Veteran has any retained shrapnel and, if so, whether such shrapnel has resulted in any symptomatology separate from loss of movement of the Veteran's index finger.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence. If the claims remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 







appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


